Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 08/01/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 21, 23-31, and 33-40 are pending. 
Response to Applicant’s Argument
In response to “However, Gruber does not teach or suggest using both the ASR output data and the first data (e.g., "at least one pre-feature associated with the utterance, wherein the at least one pre-feature is determined independent from the ASR output data and a previous utterance of the user") to perform named entity recognition. By way of example, as described on page 17 of the specification, using the pre-feature data as part of the named entity recognition may result in improved performance when different combinations of pre-feature data and ASR output data exist. Gruber relies only on entities named in the index and thus does not teach all of the features of claim 21 as amended”. 
Gruber teaches obtaining context information associated with the user input from the user device along with or shortly after the receipt of the user input (¶62). The context information includes context information such as user specific data, user specific vocabulary, user specific preferences relevant to the user input, as well as information related to surrounding environment (¶62).
Given that the context information such as user specific data was determined independent from (1) the speech to text / ASR output data and (2) a previous utterance of the user, such context information meets the requirement of “pre-feature”.
In the example of ASR output / words “Mr. Santo” was recognized from the user request, the last name “Santo” was found in the vocabulary index 344 as one of the contacts in the user’s contact list (¶75), which is a user specific information (¶76). Therefore, “determining first data corresponding to at least one pre-feature” corresponds to determining that “Santo” corresponding to at least user’s contact list of the context information. Further, by using the first data / user’s contact list and the ASR output data “Mr. Santo” to determine at least a portion of the ASR output data “Mr. Santo” corresponds to “Santo” in the user’s contact list, Gruber teaches named entity recognition of “Mr. Santo” using the first data and the ASR output data.
In particular, named entity recognition of “Mr. Santo” determines a classification of “Santo” as recipient in either “initiate a phone call” domain or “send a message” domain (¶69).  
By using the user’s contact list as user specific information-context information as the first data corresponding to the at least one pre-feature associated with the utterance to determine that recognized word “Mr. Santo” likely corresponds to “send a message” or “initiate a phone call” domain or actionable intent, NLP processor 332 determines a semantic interpretation of the request / utterance as an intent to invoke the digital assistant to perform the task (¶64) of “send a message” or “initiate a phone call” with “Mr. Santo” as the recipient (¶69). 
Therefore, Gruber teaches using the first data (at least user specific data such as user’s contact list) corresponding to at least one pre-feature associated with the utterance and the ASR output data (recognized word “Mr. Santo”) to determine that “Santo” corresponds to an entity in user’s contact list and therefore classified as “recipient” in the “send a message” or “initiate a phone call” domain to invoke the task of “send a message” or “initiate a phone call” with “Mr. Santo” being the recipient.  
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 21, 23-31, and 33-40 are rejected under 35 USC 102(a)(2) as being anticipated by Gruber et al. (US 2013/0311997 A1).
Regarding Claims 21 and 31, Gruber discloses a system (¶23, a digital assistant system and see Fig. 1) comprising: 
at least one processor (¶43, Fig. 3A, one or more processors 304); and 
at least one memory comprising instructions that, when executed by the at least one processor (¶44 and ¶47, Fig. 3A, memory 302 storing programs and instructions for processors 304), cause the system to: 
receive audio data corresponding to an utterance of a user (¶45, I/O interface 306 couples with input/output devices 316 such as microphones to receive user voice inputs; ¶62, I/O processing module 328 interacts with the user through I/O devices 316 to obtain user speech input); 
perform automatic speech recognition (ASR) using the audio data to determine ASR output data (¶62, when a user request is received by I/O processing module 328 and user request contains a speech input, I/O processing module 328 forwards the speech input to speech-to-text (STT) processing module 330 for speech to text conversion; ¶63,using acoustic and language models to recognize speech input as a sequence of words or tokens written in one or more languages); 
determine first data corresponding to at least one pre-feature associated with the utterance, wherein the at least one pre-feature is determined independent from the ASR output data and a previous utterance of the user (¶62, I/O processing module 328 optionally obtains context information associated with the user input from the user devices, along with or shortly after the receipt of the user input; the context information includes user-specific data, vocabulary, and preferences relevant to the user input); 
perform named entity recognition using the first data and the ASR output data to determine: at least a portion of the ASR output data that corresponds to an entity (¶74, digital assistant system 300 stores names of specific entities in the vocabulary index 344 so that when one of these names is detected in the user request, the natural language processor 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology; ¶75, in one example, the entity “Mr. Santo” was recognized upon finding the last name “Santo” in vocabulary index 344 as one of the contacts in the user’s contact list; per ¶76, user data 348 includes user specific information such as user’s contact list), and second data representing a classification of the entity (¶75, “Mr. Santo” was recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; per ¶69 and ¶94, classifying name entity as “recipient” in the “send a message” domain; ¶75, in another example, “ABC Cafe” is found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain; per ¶31, ¶65, and ¶77, determine user’s city from context information including GPS sensors 216 identifying user’s current location).
and perform natural language processing using the first data, the second data, and the ASR output data to determine a semantic interpretation of the utterance (¶65, natural language processor 332 receives context information associated with the user request and uses the context information to clarify, supplement, and further define the information contained in the token sequence received from the speech-to-text processing module 330; the context information includes user preferences and sensor information collected before, during, and shortly after the user request; e.g., per ¶69 and ¶75, in the example of recognizing “Mr. Santo” from speech to text processing, “Santo” was found in user’s contact list / context information and classify as “recipient” in the “send a message” domain to initiate sending a message to Mr. Santo).
Regarding Claims 23 and 33, Gruber discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: perform intent classification based at least in part on the second data (¶75, “Mr. Santo” was recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; “ABC Cafe” was found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain; this corresponds to NLP 332 attempting to associate token sequence with an actionable intent representing a task that can be performed by the digital assistant per ¶64, where an actionable intent node along with its linked concept nodes described a domain per ¶68).
Regarding Claims 24 and 34, Gruber discloses wherein the first data represents an identification of the user (¶62, context information includes user-specific data and vocabulary relevant to the user input; per ¶76, user data 348 includes user specific information such as user’s contact list).
Regarding Claims 25 and 35, Gruber discloses wherein the first data represents to at least one preference of the user (¶62, context information includes user specific preferences relevant to the user input).
Regarding Claims 26 and 36, Gruber discloses wherein the first data represents content associated with a device of the user (¶62, context information includes software and hardware states of the user device at the time the user request is received).
Regarding Claims 27 and 37, Gruber discloses wherein the first data represents a location of the user (¶39, context information includes device location of the user device; see ¶77, if the user requested a sushi restaurant “near me”, the NLP332 may populate a {location} parameter in the structured query with GPS coordinates from the user device 104).
Regarding Claims 28 and 38, Gruber discloses wherein the first data represents a device type (¶39, context information related to software state of the user device including running processes, installed programs, past and present network activities, background services etc.).
Regarding Claims 29 and 39, Gruber discloses wherein the instructions that cause the system to perform the natural language processing comprise instructions that, when executed by the at least one processor, cause the system to: use the first data to determine a potential intent corresponding to the utterance (¶38, using context information with the user input to help deduce the user’s intent; ¶65, NLP 332 receives context information associated with user request to clarify, supplement, and further define the information contained in the token sequence received from speech to text processing module 330).
Regarding Claims 30 and 40, Gruber discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: use the first data to determine a potential domain corresponding to the utterance (¶62, context information includes user specific data, vocabulary, and preferences; ¶75, “Mr. Santo” is recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; “ABC Cafe” is found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain; this corresponds to NLP 332 attempting to associate token sequence with an actionable intent representing a task that can be performed by the digital assistant per ¶64, where an actionable intent node along with its linked concept nodes described a domain per ¶68).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/24/2022